DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 2-3, 7, 9-10, and 17 are pending. Claims 11-12, 16, 20-22 and 26-27 were canceled and claims 10 and 17 were amended in the response filed May 31, 2022.

Priority
The disclosure of the prior-filed applications, Application No. IL253642 and Application No. PCT/IL2018/050824, provides adequate support and enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 2-3, 7, 9-10, and 17 as filed May 31, 2022. Therefore, the earliest effective filing date of claims 2-3, 7, 9-10, and 17 is July 24, 2017.

Claim Rejections - 35 USC § 102 - withdrawn 
The rejection of claims 10 and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Arafeh et al. (NPL 8, IDS 3/11/2020) is withdrawn in view of the amendment filed May 31, 2022. This reference does not qualify as prior art because the earliest effective filing date of the claims is July 24, 2017, which is before the publication of Arafeh et al. in November 2017.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 11-12, 20-21 and 26-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims were cancelled in the response filed May 31, 2022.

The rejection of claims 10-12, 20-22 and 26-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for enablement is withdrawn in view of the amendment filed May 31, 2022, which limits the claim to a method of treating pancreatic cancer or melanoma with a composition comprising (i) SEQ ID NOs: 2, 3 or 6; and (ii) a MEK inhibitor. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims are novel and unobvious over the closest prior art of Plotnikov et al. for the reasons presented in Applicant’s arguments filed March 7, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654